Alexander, J. (dissenting).
In this action commenced in late 1981, the plaintiffs allege, in substance, that in 1975 they were induced to enter into an investment scheme whereby the defendants, as escrow agents for moneys deposited by the plaintiffs and other investors, would hold in escrow unrecorded mortgages representing security for the investments. It appears that in March, 1975, the plaintiffs invested some $30,000 with the defendants. Receipt of that investment was acknowledged by the defendants under letter of March 13. Plaintiffs received payments representing interest accruals on their investments for a period of time. They reinvested these funds with the defendants under the same terms as before. In 1977, these payments ceased and the plaintiffs, along with others, demanded that the mortgages purportedly held by defendants as security for their investments be produced. When the defendants failed to comply, the instant action was commenced. Following receipt of the defendants’ amended answer in 1982, plaintiffs, by notice dated December 17, 1982, demanded discovery of “All correspondence and/or memoranda between [the parties] dated from January 1, 1975 to the present which evidence, relate or refer to the agreement * * * as alleged in the complaint” and “All documents and memoranda between [the parties] which show that defendants received specific mortgage assignments on behalf of plaintiffs”. Defendants’ motion for a protective order pursuant to CPLR 3103 (subd [a]) and 3122, was denied by Special Term. This court has repeatedly condemned the use of such phraseology as “all correspondence and/or memoranda”, “all documents and memoranda”, “all notes and memoranda and/or documents”, “any and all other documents”, as being contrary to the mandate of CPLR 3120 (subd [a], par 1, cl [i]) which requires specification of documents to be discovered “with reasonable particularity”. As we pointed out in Rios v Donovan (21 AD2d 409, 414), and reaffirmed most recently in Litemore Elec. Co. v City of New York (96 AD2d 1022,1023), the party seeking such discovery “should first identify specific documents at an examination before trial. Discovery and inspection of those documents may then be sought.” This demand fails to specify documents “with reasonable particularity”, as required by CPLR 3120 (subd [a], par 1, cl [i]) and thus is defective (Rios v Donovan, 21 AD2d 409; City of New York v Friedberg & Assoc., 62 AD2d 407; Butler v District Council 37, 72 AD 2d 720). Accordingly, in my view, Special Term should have granted the motion for a protective order.